TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 19, 2015



                                      NO. 03-15-00010-CV


                                 Colleen Dickinson, Appellant

                                               v.

                                Bruce Dana Hardesty, Appellee




       APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the final decree of divorce signed by the trial court on October 6, 2014.

Having reviewed the record, the Court holds that Colleen Dickinson has not prosecuted her

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.